
	
		I
		111th CONGRESS
		1st Session
		H. R. 1122
		IN THE HOUSE OF REPRESENTATIVES
		
			February 23, 2009
			Mr. Franks of Arizona
			 (for himself, Mrs. Kirkpatrick of
			 Arizona, Ms. Giffords,
			 Mr. Grijalva,
			 Mr. Pastor of Arizona, and
			 Mr. Mitchell) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To require the Secretary of the Interior to plan, design,
		  and construct a new school at Third Mesa, Arizona, on the Hopi Indian
		  Reservation.
	
	
		1.Short titleThis Act may be cited as the
			 Hopi School Replacement Act of
			 2009.
		2.FindingsCongress finds as follows:
			(1)The Hopi Tribe is
			 located approximately 90 miles northeast of the City of Flagstaff in Northern
			 Arizona. The Hopi Tribe is the only non-gaming Indian tribe in Arizona and,
			 therefore, has no other financial resources with which to improve the
			 conditions of its schools.
			(2)The current school
			 facilities have numerous structural deficiencies that create at-risk conditions
			 for occupants and neither provides an appropriate environment as compared to
			 off-reservation facilities.
			(3)Both school
			 facilities are over 125 years old and have been described by two different
			 Bureau of Indian Affairs inspections as having exceeded their usefulness and
			 functional life.
			3.Third Mesa,
			 Arizona, new school constructionNot later than 3 years after funds are made
			 available for this section, the Secretary of the Interior, in coordination with
			 the Hopi Tribe, shall plan, design, and construct a new school at Third Mesa,
			 Arizona, on the Hopi Indian Reservation, to replace the Hopi Day School and the
			 Hotevilla Bacavi Community School.
		
